66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David R. REDMOND;  Terry K. Pressley;  Paul Mincey;Kamathene Adonia Cooper;  Stacy L. Ford;  Charles Underwood;Timothy Wellington;  Jerry N. Kelleher;  Carlos Elliott;John Brown, Plaintiffs-Appellants,andWilliam HALL;  Gary Stegall;  Gregory T. Bennett;  RoyOwens;  Plaintiffs,v.AMERICAN TELEPHONE & TELEGRAPH COMPANY;  South CarolinaDepartment of Corrections, Defendants-Appellees.
No. 95-6716.
United States Court of Appeals, Fourth Circuit.
Sept. 14, 1995.

David R. Redmond, Terry K. Pressley, Paul Mincey, Kamathene Adonia Cooper, Stacy L. Ford, Charles Underwood, Timothy Wellington, Jerry N. Kelleher, Carlos Elliott, John Brown, Appellants Pro Se.
Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, South Carolina, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Redmond v. AT & T, No. CA-94-1089-3-17AK (D.S.C. Mar. 31, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED